department of the treasury internal rev enue se rvice washington d c ta x e x e m p t a n d g o v e r n m e n t e n t i t i e s d i v i s i o n se t eo ra t contact person telephone number identification_number employer_identification_number number release date date date uniform issue list legend date date date year year year year dear sir or madam we have considered your ruling_request dated date requesting a ruling under sec_514 of the internal_revenue_code the neighborhood_land_rule the information submitted shows that you are a church that is recognized as exempt from federal_income_tax under sec_501 of the code you purchased two parcels of land parcel one was purchased on date with debt financing which was paid off on date parcel one has no structures on the property parcel two was purchased on date without debt-financing has two structures on the property the land was purchased for the purpose of church expansion you have submitted your proposed plans for constructing a building that will be used for your church activities the proposed building will be built on the purchased property which is one mile from your present facility you state that architectural plans were approved in year with a formal fundraising campaign initiated in year your original plans were to have construction begin in year however because your fundraising has fallen short construction may be delayed until year you request a ruling that it is reasonably certain that the land will be used for an exempt_purpose within years of its acquisition and that the property will be exempt from the debt-financed_property provisions of sec_512 and sec_514 of the code as a result of the neighborhood_land_rule under sec_514 sec_501 of the code provides for the exemption from federal_income_tax of organizations that are organized and operated exclusively for charitable and educational_purposes no part of the net_earnings of which inures to the benefit of any individual sec_511 to of the code generally impose a tax on the unrelated_business_taxable_income of exempt_organizations derived from the conduct of unrelated_trade_or_business sec_512 of the code generally exempts from unrelated_business_taxable_income rents_from_real_property sec_512 and sec_514 of the code generally impose income_tax notwithstanding the exception for rents under sec_512 on unrelated_business_taxable_income from debt- financed property sec_514 of the code provides a special rule for neighborhood land if an organization acquires real_property for the principal purpose of using the land commencing within years of the time of acquisition for an exempt_purpose and at the time of acquisition the property is in the neighborhood of other_property owned by the organization which is used in such manner the real_property acquired for such future use shall not be treated as debt-financed_property so long as the organization does not abandon its intent to so use the land within the 10-year period the preceding sentence shall not apply for any period after the expiration of the 10-year period and shall apply after the first years of the 10-year period only if the organization establishes to the satisfaction of the secretary that it is reasonably certain that the land will be used in the described manner before the expiration of the 10-year period sec_514 of the code provides that subparagraph a i shall apply with respect to any structure on the land when acquired by the organization or to the land occupied by the structure only if and so long as the intended future use of the land for an exempt_purpose requires that the structure be demolished or removed in order to use the land in such manner shall not apply to structures erected on the land after the acquisition of the land and ii iii shall not apply to property subject_to a lease which is a business_lease as defined in this section immediately before the enactment of the tax reform act of sec_514 of the code has a special rule for debt-financed_property which extends the neighborhood_land_rule for churches to a 15-year period in addition churches are exempt from unrelated_debt-financed_income even if the acquired land does not meet the neighborhood test sec_1_514_b_-1 of the income_tax regulations defines the basic neighborhood_land_rule excepting certain real_property from debt-financed_property if it is acquired for the principal purpose of using it in an exempt_function within years years for churches of the time of acquisition sec_1_514_b_-1 of the regulations provides that in order to satisfy the commissioner that future use of the acquired land in furtherance of the organization's exempt_purpose before the expiration of the relevant period is reasonably certain the organization does not necessarily have to show binding contracts however it must at least have a definite plan detailing a specific improvement and a completion date and some affirmative action toward the fulfillment of such a plan this information shall be forwarded to the commissioner of internal revenue washington d c for a ruling at least days before the end of the fifth year after acquisition of the land sec_1_514_b_-1 of the regulations provides that if a church or association or convention of churches acquires real_property for the principal purpose of using the land in the exercise or performance of its exempt_purpose commencing within years of the time of acquisition such property shall not be treated as debt-financed_property so long as the organization does not abandon its intent to use the land in such a manner within the 15-year period sec_1_514_b_-1 of the regulations provides that this paragraph shall not apply to any property after the expiration of the 15-year period further this paragraph shall apply after the first years of the year period only if the church or association or convention of churches establishes to the satisfaction of the commissioner that use of the acquired land in furtherance of the organization's exempt_purpose before the expiration of the 15-year period is reasonably certain for purposes of the preceding sentence the rules contained in paragraph d iii of this section with respect to satisfying the commissioner that the exempt_organization intends to use the land within the prescribed time in furtherance of its exempt_purpose shall apply you have requested a ruling that the neighborhood_land_rule applies to exempt the land from the definition of debt-financed_property for years from acquisition you submitted your ruling_request in a timely manner and the information submitted indicates that it is reasonably certain that you will use the land in an exempt_purpose or function within years of acquisition accordingly we rule that it is reasonably certain that the land will be used for an exempt_purpose within years of its acquisition and that the properties are exempt from the debt- financed property provisions of sec_512 and sec_514 of the code as a result of the neighborhood_land_rule under sec_514 for years beginning with the dates that you acquired them this ruling will be made available for public inspection under sec_6110 of the code after certain deletions of identifying information are made for details see enclosed notice notice of intention to disclose a copy of this ruling with deletions that we intend to make available for public inspection is attached to notice if you disagree with our proposed deletions you should follow the instructions in notice this ruling is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent this ruling is based on the facts as they were presented and on the understanding that there will be no material changes in these facts this ruling does not address the applicability of any section of the code or regulations to the facts submitted other than with respect to the sections described because it could help resolved questions concerning your federal_income_tax status this ruling should be kept in your permanent records if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter in accordance with the power_of_attorney currently on file with the internal_revenue_service we are sending a copy of this letter to your authorized representative enclosure notice robert c harper jr manager exempt_organizations technical group sincerely
